DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The below Examiners Amendment is intended to replace the Examiners Amendment in office action mailed to applicants on 2/10/2021, in order to correct a mistake in which claim 41 was amended rather than claim 42.  Any inconvenience to applicants is regretted.
Claims 33, 34, 37-39, 41-59 are still at issue and are present for examination.
Election/Restriction
Applicant's election without traverse of the Species of SEQ ID NO:44, in the paper of 1/11/2021, is acknowledged.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 11/22/2019, 11/22/2019, 6/22/2020 are acknowledged.  Those references considered have been indicated as such.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Henderson on 2/2/2021.
The application has been amended as follows: 
In claim 42, change “wherein the fusion protein comprises an enzyme” to “wherein the protein which is fused to the Cas protein comprises an enzyme”.
In claim 44, change “claim 43” to “claim 33”.
In claim 59, insert a “.” After “59”.
Delete claims 60-62.
Allowable Subject Matter
Claims 33, 34, 37-39, 41-59 and 63 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of directing a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-associated (Cas) nucleoprotein complex to a selected nucleic acid target sequence, the method comprising: contacting the selected nucleic acid target sequence with one or more nucleoprotein complexes comprising a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)- associated .
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/5/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652